OPINION OF THE COURT
ROBERT W. TYSON, JR., Circuit Judge.
THIS CAUSE came to be heard on the Defendant’s Sworn Motion to Dismiss Count I of the Information. This Court having carefully reviewed all motions, transcripts, memoranda, applicable law and being duly advised in its premises, finds as follows and enters this opinion:
This Court finds that the Defendant’s carrying of an unloaded firearm in his automobile is not violative of Florida Statute section 790.01, as that section, defined by section 790.25(5) requires the weapon be “otherwise readily accessible for immediate use.” Amaya v State, 16 F.L.W. 1525 (2nd DCA 1991); See generally, State of Florida v Gomez, 508 So.2d 784 (5th DCA 1987); Alexander v State of Florida, 477 So.2d 557 (Fla. 1985).
*138No cases have been provided in the Fourth District; however a “Circuit Court wheresoever situate in Florida is equally bound by a decision of a District Court of Appeal regardless of its appellate district.” State v Hayes, 333 So.2d 51 (4th DCA 1976).
WHEREFORE it is ORDERED AND ADJUDGED that the Defendant’s Motion to Dismiss Count I of the Information is hereby GRANTED.
DONE AND ORDERED this 12th day of July, 1991.